DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 10/25/2021 after PTAB decisions were issued.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 8, 9 and 11-13 are amended. Claims 16 and 17 are added. Claims 5 and 10 are cancelled. Claims 1-4, 6-9 and 11-17 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-9 and 11-17 are allowed in light of applicant’s amendments and arguments, PTAB decisions and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “determining, by the processor, an indicator score associated with the security indicator based on the set of votes obtained from the community of users and the first observable score”. Divalentin et al. (US20160269434) teaches determining, by the processor, an indicator score associated with the security indicator based on the first observable score (Para. 0003 and Para. 0004), Levitan et al. (US20090058710) teaches detecting threat and determining threat threshold based on the “vote” from radar signal (Para. 0030), and Page et al. (US20120166636) teaches determining software performance based on feedback from users (Para. 0036). However, none 
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 8 and 13 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 8 and 13 considered to be allowable for the same reason as discussed above.
Dependent claims 2-4, 6-7, 9, 11-12, and 14-17 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                  /TAGHI T ARANI/          Supervisory Patent Examiner, Art Unit 2438